Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 1 of 41 - Page ID#: 586




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

   JULIA WARE, et al.,                            )
                                                  )
          Plaintiffs,                             )      Civil Action No. 5: 19-183-DCR
                                                  )
   V.                                             )
                                                  )
   CKF ENTERPRISES, INC., et al.,                 )       MEMORANDUM OPINION
                                                  )           AND ORDER
          Defendants.                             )

                                      *** *** *** ***

        This action involves the alleged failure of Defendants CKF Enterprises, Inc., d/b/a

 ExecuTrain of Kentucky, d/b/a Optim Support, LLC, and Crinda Francke (collectively,

 “ExecuTrain” or “the defendants”) to classify consultants as employees rather than

 independent contractors in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

 201 et seq., and the Kentucky Wages and Hours Act (“KWHA”), Kentucky Revised Statutes

 (“KRS”) § 337.010 et seq. [Record No. 1] Plaintiffs Julia Ware and Ralph Edwards have filed

 one claim individually and on behalf of a collective for violation of the FLSA. [Id.] Ware also

 proceeds with two claims for violation of the KWHA individually and on behalf of a class

 pursuant to Rule 23 of the Federal Rules of Civil Procedure. [Id.]

        The parties participated in a mediation on October 23, 2019, but were unable to resolve

 the disputed issues. [Record No. 41] However, they eventually reached a settlement in

 principle two months later. [Record No. 49] The plaintiffs previously filed an unopposed

 motion for, inter alia, conditional certification of the FLSA collective, preliminary




                                              -1-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 2 of 41 - Page ID#: 587




 certification of the Rule 23 class, and preliminary approval of a settlement agreement.1

 [Record No. 58] The Court denied that motion without prejudice on March 11, 2020. [Record

 No. 62] The plaintiffs have now renewed their unopposed motion and have tendered an

 amended proposed settlement agreement (“the proposed agreement”).               [Record No. 68]

 Specifically, they request: 1) preliminary approval of the proposed agreement; 2) conditional

 certification of the FLSA collective for the purposes of settlement; 3) preliminary certification

 of the Rule 23 class (“the Kentucky class”) for the purposes of settlement; 4) preliminary

 appointment of Ware and Edwards as class representatives; 5) preliminary approval of the

 plaintiffs’ counsel as class counsel; 6) approval of the FLSA collective settlement notice; 7)

 approval of the class settlement notice; and 8) approval of their proposed schedule and

 procedure for final approval of the agreement. [Id.] The Court considers these issues in turn.

                              I. Relevant Terms of the Agreement

        The parties have agreed to a $595,000.00 gross settlement amount. [Record No. 68-2,

 ¶ 15(o)] The plaintiffs’ counsel variably estimate that this figure represents approximately 60%

 or 70-80% of the alleged damages suffered by consultants working for CKF who were not paid

 appropriate wages under the FLSA and Kentucky law. [Record No. 68-3, ¶ 12; 68-5, ¶ 9]

        “Consultants form the pool of possible Settlement Participants” eligible to receive a

 settlement award and release claims under the proposed agreement. [Record No. 68-2, ¶ 15(c)]

 Consultants are the individuals who:

        (i) personally or through a corporation or other business entity owned in whole
        or in part by the Consultant, contracted directly with CKF Enterprises, Inc.,
        d/b/a ExecuTrain of Kentucky, d/b/a Optim Support, Inc. [] to perform go-live

 1
        Although courts often refer to the pool of plaintiffs who have opted into a collective
 action as the “class,” the undersigned will refer to this group as the “collective” in this case to
 distinguish between this group and the Rule 23 class.
                                                -2-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 3 of 41 - Page ID#: 588




        consulting work for customers of [CKF]; (ii) worked more than forty (40) hours
        in at least one (l) workweek while performing such work between April 25,
        2016, and December 23, 2019 anywhere in the United States, or between April
        25, 2014, and December 23, 2019 if in Kentucky; and (iii) [were] classified by
        [CKF] as an independent contractor while performing such work.

 [Id.] The plaintiffs have indicated that approximately 652 consultants stand to benefit from

 the agreement according to records produced by the defendants. [Id.]

        Of these 652 consultants, 530 are putative members of the FLSA collective, i.e.

 individuals who performed worked for CKF somewhere in the United States between April

 25, 2016, and December 23, 2019. [Id. at ¶ 15(m)] Three hundred eighty-one of the 652

 consultants are putative members of the Kentucky class, as they performed work for CKF in

 Kentucky between April 25, 2014 and December 23, 2019. [Id. at ¶ 15(q)] One hundred

 twenty-two of the consultants are only members of the Kentucky class and are not members

 of the collective because they did not work for the defendants between April 25, 2016, and

 December 23, 2019. [Id. at ¶ 15(s)] Thus, 259 consultants are putative members of the FLSA

 collective and the Kentucky class.

        The 530 putative FLSA collective members will receive a FLSA collective settlement

 notice and a FLSA opt-in consent and claim form subsequent to preliminary approval of the

 proposed agreement. [Id. at ¶¶ 15(n)-(o)] This will allow individuals who have not yet opted

 into the collective action to opt-in. Any individual who submits an opt-in form will be

 considered an opt-in plaintiff regardless of whether such a form was submitted prior to or after

 preliminary approval of the proposed agreement. [Id. at ¶ 15(w)] The 122 consultants who are

 only putative members of the Kentucky class will receive “Kentucky Class Only” settlement

 notices and claim forms. [Id. at ¶¶ 15(r) and 15(t)]



                                              -3-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 4 of 41 - Page ID#: 589




        The proposed agreement outlines the notice process. Within five business days of

 preliminary approval:

        Defendants shall provide to Plaintiffs’ Counsel an electronic database (“Class
        List”) containing the names, last known addresses, last known telephone
        numbers (if any), last known email addresses (if any), social security numbers
        or tax ID numbers of each individual Consultant, along with the total number of
        overtime hours paid at straight time rates that each worked for Defendants in
        Kentucky between April 25, 2014, and April 24, 2016, and total number of
        overtime hours paid at straight time rates that each worked for Defendants in
        any state from April 25, 2016, to December 23, 2019. In order to provide the
        best notice practicable, prior to mailing the Settlement Notice and the Opt-in
        Consent and Claim Form, Plaintiffs’ Counsel will make reasonable efforts to
        identify current addresses via public and proprietary systems. Prior to mailing,
        Plaintiffs’ Counsel shall use the National Change of Address Database to update
        any addresses.

 [Id. at ¶ 21(d)] Within ten business days of receiving this information from CKF, the plaintiffs’

 counsel will make the following initial mailings:

        (i) to Named Plaintiffs and Plaintiffs [who have previously opted-in], the Court-
        approved FLSA Collective Settlement Notice, by U.S. First Class Mail and by
        email; (ii) to all other putative FLSA Collective Members, the Court-approved
        FLSA Collective Settlement Notice and FLSA Collective Opt-in Consent and
        Claim Form, by U.S. First Class Mail and by email; and (iii) to Kentucky Class
        Only Consultants, the Court-approved Kentucky Class Only Settlement Notice
        and Kentucky Class Only Claim Form, by U.S. First Class Mail and by email.

 [Id. at ¶ 21(e)]

        Under the proposed agreement, putative collective members who have not already

 opted in will have sixty days from the initial mailing to submit a claim form and opt-in,

 consultants who are putative members of the Kentucky class will have sixty days to opt-out,

 and all consultants will have sixty days to object to the settlement. [Id. at ¶¶ 15(b), 21(j), and

 22-23] The parties will accept late claim forms returned within thirty days of this sixty-day

 deadline. [Id. at ¶ 21(j)] Additionally, the plaintiffs’ counsel will send duplicate notices and

 claim forms to consultants who fail to submit a claim form within thirty calendar days of the
                                               -4-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 5 of 41 - Page ID#: 590




 initial mailing. [Id. at ¶ 21(h)] “Consultants may submit their Claim Forms via regular mail,

 electronic mail, or facsimile and, on a website that will be established by Plaintiffs’ Counsel,

 they may execute and submit their Claim Forms online through DocuSign or a comparable

 electronic signature service.” [Id. at 21(i)]

        Several payments and costs are deducted from the $595,000.00 gross settlement amount

 to determine the net settlement amount of the proposed agreement, i.e. the amount which will

 be allocated to consultants who decide to participate in the settlement. [Id. at ¶ 15(v)] Ten

 thousand dollars is allocated to Ware and Edwards ($5,000.00 apiece) as service awards for

 their efforts as named plaintiffs. [Id.] Up to $198,333.33, one-third of the gross settlement

 amount, in attorney’s fees plus plaintiffs’ counsel’s out-of-pocket costs currently estimated to

 be $5,652.68 are deducted from the gross settlement amount. [Id. at ¶¶ 15(v) and 29(b)]

 Settlement administration costs are also deducted from the gross settlement amount, and they

 are not expected to exceed $6,000.00. [Id.] Estimating that administration costs are $6,000.00,

 Ware and Edwards take $5,000.00 service awards, and plaintiffs’ counsel takes $198,333.33

 while expending $5,652.68 out-of-pocket, the net settlement amount to be paid out to

 individual claimants under the proposed agreement would be approximately $375,013.99.

        Consultants who decide to participate in the settlement will receive per capita and pro

 rata allocations from the net settlement amount. Each participating consultant will receive a

 per capita $100.00 award in exchange for the applicable release of claims. [Id. at ¶ 31(a)] The

 remaining money from the net settlement amount will then be divided pro rata among

 consultants participating in the settlement “based on the actual number of uncompensated

 overtime hours” as determined by the defendants’ timekeeping and payroll records. [Id. at ¶¶



                                                 -5-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 6 of 41 - Page ID#: 591




 31(b)(i) and 33] “Each such uncompensated overtime hour paid will be equal to one (1)

 settlement share.” [Id. at ¶ 31(b)(i)]

         The total number of settlement shares for such Settlement Participants will be
         added together and the Net Settlement Amount remaining after the per capita
         share allocations will be divided by the resulting sum to reach a per share dollar
         figure. That figure will then be multiplied by the number of settlement shares
         for each Settlement Participant to determine that individual’s pro rata
         component.

 [Id. at ¶ 31(b)(ii)]

         The “effective date” of the proposed agreement is one business day after the Court’s

 final approval of the agreement “reaches finality and is no longer appealable.” [Id. at ¶ 15(g)]

 The plaintiffs’ counsel will mail settlement checks to participating consultants within fifteen

 calendar days of the effective date. [Id. at ¶ 36] The checks will remain valid and negotiable

 for 180 calendar days from their issuance dates. [Id. at ¶ 37] The proposed agreement provides

 that any funds remaining from uncashed checks at the end of 180 days shall go to their chosen

 cy pres recipient, Hope Center, Inc., “a Kentucky nonprofit that provides services for homeless

 and at-risk persons in Kentucky, including employment services.” [Record No. 68-1, p. 8 n.

 1; 68-2, ¶ 38]

         Finally, as relevant here, the proposed agreement provides for the release of certain

 claims by participating consultants effective upon final approval of the agreement. Opt-in

 plaintiffs:

         shall be deemed to have released and discharged Defendants and all Releasees,
         finally, forever and with prejudice, from any and all causes of action, claims,
         rights, damages, punitive or statutory damages, penalties, liabilities, expenses
         and losses and issues of any kind or nature whatsoever, whether known or
         unknown, against Defendants or Releasees that were or could have been
         asserted in the Complaint based on the facts alleged and that arose prior to



                                               -6-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 7 of 41 - Page ID#: 592




        December 24, 2019, related to work performed under contract directly for
        Defendants.2

 [Record No. 68-2, ¶ 18]

        Released claims include those that could otherwise be asserted under the FLSA and all

 similar, derivative, and related Kentucky state law claims. [Id.] Participating Kentucky class

 members who are not also opt-in plaintiffs release the defendants and releasees from:

        any and all state law claims, obligations, demands, actions, rights, causes of
        action and liabilities, whether known or unknown, against Defendants or
        Releasees, that were or could have been asserted in the Complaint based on the
        facts alleged, for unpaid wages, overtime compensation, liquidated or other
        damages, unpaid costs, restitution or other compensation or relief arising under
        Kentucky wage and hour laws, or state common law claims (including unjust
        enrichment or quantum meruit) related to work performed under contract
        directly for Defendants prior to December 24, 2019.

 [Id. at ¶ 19] This ostensibly omits claims that may be asserted under the FLSA. The named

 plaintiffs have the broadest release of claims. They release the defendants and releasees from

 virtually all claims from any period of time for wages and hours law violations relating to their

 work for CKF. [Id. at ¶ 17]



 2
        “Releasees” under the proposed agreement are:

        Defendants and their respective present and former parent companies,
        subsidiaries, affiliates, divisions, and joint ventures, and all of their respective
        past and present shareholders, officers, directors, employees, agents, servants,
        owners, members, investors, executors, administrators, general partners, limited
        partners, real or alleged alter egos, predecessors, successors, transferees,
        assigns, registered representatives, attorneys, insurers, partners, profit sharing,
        savings, health and other employee benefit plans of any nature, the successors
        of such plans and those plans’ respective trustees, administrators, agents,
        employees, attorneys, fiduciaries, and other persons acting on their behalf, and
        each of them, and the predecessors and successors, assigns and legal
        representatives of all such entities and individuals.

 [Record No. 68-2, ¶ 15(bb)]
                                               -7-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 8 of 41 - Page ID#: 593




                                           II. Analysis


                        A. Conditional Certification of the FLSA Collective

        The Complaint alleges that CKF violated 29 U.S.C. § 207(a)(1) of the FLSA, which

 requires time-and-a-half pay for employees’ work hours in excess of forty hours during a given

 week. [Record No. 1, p. 19-21]        The plaintiffs state that the consultants who are putative

 collective members were essentially employees of CKF and were underpaid for overtime work

 on its behalf. [Id.]

        The FLSA provides that “[a]ny employer who violates the provisions of . . . section

 207 of this title shall be liable to the employee or employees affected in the amount of their

 unpaid minimum wages, or their unpaid overtime compensation, as the case may be, and in an

 additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). “An action to recover

 unpaid overtime compensation under the FLSA may be maintained against any employer by

 ‘any one or more employees for and in behalf of himself or themselves and other employees

 similarly situated.’” Abney v. R.J. Corman R.R. Group, No. 5: 17-260-DCR, 2017 WL

 3723657, at *1 (E.D. Ky. Aug. 29, 2017) (quoting 29 U.S.C. § 216(b)). However, “[n]o

 employee shall be a party plaintiff to any such action unless he gives his consent in writing to

 become such a party and such consent is filed in the court in which such action is brought.”

 29 U.S.C. § 216(b).

        Certification of a FLSA collective is generally a two-stage inquiry. Abney, 2017 WL

 3723657, at *1 (citing White v. Baptist Mem’l Health Care Corp., 699 F.3d 869, 877 (6th Cir.

 2012)). “During the ‘notice stage,’ the Court determines whether the [named] plaintiff has

 presented sufficient evidence of similarly-situated putative plaintiffs to warrant court-


                                               -8-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 9 of 41 - Page ID#: 594




 facilitated notice and to conduct discovery.” Id. (citing Comer v. Wal-Mart Stores, Inc., 454

 F.3d 544, 545 (6th Cir. 2006)). The standard for conditional certification of a collective is

 “fairly lenient”– named plaintiffs need only show a “colorable basis” for their allegations “that

 a class of similarly-situated putative plaintiffs exists and that the class members together were

 victims of an unlawful policy.” Id. (citing Comer, 454 F.3d at 547; Berry v. Office of the

 Fayette Cty. Sheriff, No. 5: 14-cv-356-DCR, 2015 WL 476320, at *2 (E.D. Ky. Feb. 5, 2015)).

 After the collective is conditionally certified, notice is sent to all putative collective members,

 and all putative members have the opportunity to consent and opt into the action, the Court

 moves to stage two of the inquiry. Id. The Court applies a “stricter standard” at the second

 stage “and more closely examines ‘the question of whether particular members of the class

 are, in fact, similarly situated.’” White, 699 F.3d at 877 (quoting Comer, 454 F.3d at 547).

        “The FLSA does not define ‘similarly situated,’ but it is clear that plaintiffs are

 similarly situated when they suffer from a single, FLSA-violating policy, and when proof of

 that policy or of conduct in conformity with that policy proves a violation as to all the

 plaintiffs.” Abney, 2017 WL 3723657, at *2 (citing O’Brien v. Ed Donnelly Enters., Inc., 575

 F.3d 567, 585 (6th Cir. 2009), abrogated on other grounds by Campbell-Ewald Co. v. Gomez,

 136 S. Ct. 663 (2016)). Declarations of opt-in plaintiffs may be sufficient to establish that

 putative collective members are similarly situated at the first stage of collective action

 certification. See id. Allegations based on hearsay may also be sufficient. See Davis v.

 Omnicare, No. 5: 18-cv-142-REW, 2019 WL 6499127, at *4 (E.D. Ky. Dec. 3, 2019) (citations

 omitted); Williams v. King Bee Delivery Co., LLC, No. 5: 15-cv-306-JMH, 2017 WL 987452,

 at *4 (E.D. Ky. March 4, 2017) (citations omitted).



                                                -9-
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 10 of 41 - Page ID#: 595




          CKF has stipulated in the proposed agreement, for the purposes of settlement only, that

  certification requirements of the FLSA have been met. [Record No. 68-2, ¶ 13] Additionally,

  the plaintiffs have tendered the declarations of four individuals in support of their motion for

  certification. [Record No. 68-3, pp. 35-42]

          Ware, a named plaintiff, states that she was classified as an independent contractor for

  CKF when she worked as a consultant at Covenant Health in Knoxville, Tennessee from

  September 18, 2018, to October 2, 2018, and Appalachian Regional Healthcare in Hazard,

  Kentucky from February 1, 2019, to February 15, 2019. [Id. at p. 35] She trained hospital staff

  to use MEDITECH and Cerner, electronic record-keeping software, on behalf of CKF. [Id. at

  p. 36] As a consultant for CKF, Ware “was paid ‘straight time’ for all hours worked[] and []

  did not receive any overtime premium for hours worked in excess of forty (40) a week” in

  accordance with the terms of her contract with CKF. [Id.] She states that she “worked with

  approximately 150 other [CKF] Consultants at Covenant Health and approximately 200 other

  [CKF] Consultants at Appalachian Regional Health.” [Id. at p. 35] Ware indicates that she is

  “aware that other Consultants also worked overtime and were not paid an overtime premium.”

  [Id. at p. 36]

          Edwards, the other named plaintiff, states that he worked as a CKF consultant at

  Covenant Health in Knoxville from April to October 2018. [Id. at p. 37] CKF classified him

  as an independent contractor, and he provided support and training regarding the use of

  electronic record-keeping software for medical records to healthcare staff. [Id.] His contract

  with CKF specified that he would be paid a set hourly rate for all hours worked, and he was

  not paid time-and-a-half for hours in excess of forty in a given week. [Id.] Edwards states that

  he worked with 170-200 other CKF consultants who had the same responsibilities as he did.
                                                - 10 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 11 of 41 - Page ID#: 596




  [Id. at p. 38] Based on conversations with these individuals, he understands that they were not

  paid time-and-a-half for overtime work. [Id.]

         The plaintiffs have also offered the declaration of Bernadette Parnell, a consultant who

  has already opted into the collective action. [Record Nos. 44-1, p. 2 and 68-3, pp. 39-40] She

  worked as a consultant for CKF at Covenant Health in Knoxville from May to August 2018

  and was also classified as an independent contractor. [Record No. 68-3, p. 39] Parnell

  indicates she “provide[d] at-the-elbow training for doctors and nurses, showing them how to

  input, save, and retrieve medical records using the Cerner software, and answering any

  questions they had about using the Cerner electronic recordkeeping system.” [Id.] She was

  not paid time-and-a-half for overtime work hours in accordance with the terms of her contract

  with CKF. [Id. at p. 40] She states that she worked with over 100 additional CKF consultants

  who she believes, based on conversations, similarly worked more than forty hours per week

  without receiving time-and-a-half pay for overtime hours. [Id.]

         Finally, the plaintiffs have submitted the declaration of Grady Moody, another opt-in

  plaintiff. [Record Nos. 44-1, p. 3 and 68-3, pp. 41-42] Moody worked as a CKF consultant at

  Covenant Health in Tennessee and West Virginia from July 2018 to January 2019. [Record

  No. 68-3, p. 41] He attests to independent contractor classification, work responsibilities, and

  pay conditions similar to those of the other declarations and likewise indicates that other CKF

  consultants working with him were not paid time-and-a-half for overtime work. [Id. at pp. 41-

  42]

         It appears that the plaintiffs have offered sufficient evidence under the lenient first stage

  standard to conditionally certify the collective in this case. The declarants (both named

  plaintiffs and opt-in plaintiffs) appear to have been subject to CKF’s policy regarding
                                                - 11 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 12 of 41 - Page ID#: 597




  independent contractor classification and straight time rate pay as dictated by the similar terms

  of their contracts with CKF. Further, they have indicated (albeit through hearsay) that

  significant numbers of other CKF consultants were subjected to the same pay policy through

  their contracts and interactions with CKF. All relevant consultants appear to have performed

  essentially the same services for CKF as the named plaintiffs by conducting training and

  support for healthcare workers who use electronic record-keeping systems. Finally, CKF’s

  pay policy is alleged to be in violation of the FLSA for all putative collective members.

         Under the lenient standard, the putative collective members appear to be similarly

  situated. Therefore, the Court agrees that conditional certification is appropriate at this time.

       B. Preliminary Certification of the Rule 23 Kentucky Class and Related Issues

         “Before the Court can preliminarily approve [a] class action settlement, it must

  preliminarily certify the class under Rule 23(a) and (b) of the Federal Rules of the Civil

  Procedure, appoint class counsel, and approve the class representative.” Peck v. Air Evac.

  EMS, Inc., No. 5: 18-615-DCR, 2019 WL 3219150, at *2 (E.D. Ky. Jul. 17, 2019). The

  defendants have stipulated to the certification of the Kentucky class in this case under Rules

  23(a) and 23(b)(3) for the purposes of settlement, but an independent certification analysis is

  necessary. Int’l Union, UAW v. General Motors Corp., 497 F.3d 615, 625 (6th Cir. 2007).

  The Court therefore turns to the plaintiffs’ request to preliminarily certify the class.

                                      1. The Class Definition

         Before conducting a class certification analysis under Rule 23(a) and (b), the Court

  must consider whether “the class definition [is] sufficiently definite so that it is

  administratively feasible for the court to determine whether a particular individual is a member

  of the proposed class.” Young v. Nationwide Ins. Co., 693 F.3d 532, 637-38 (6th Cir. 2012)
                                                - 12 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 13 of 41 - Page ID#: 598




  (internal quotation marks and citation omitted); see also Fed. R. Civ. P. 23(c)(1)(B). Here, the

  putative class is sufficiently definite. The parties have agreed that putative class members

  worked as consultants for CKF between April 25, 2014, and December 23, 2019, in Kentucky,

  and performed allegedly underpaid overtime work. And although the plaintiffs have not

  produced CKF’s records that form the basis of their knowledge of putative class members, the

  parties appear to agree that these records evidence 381 potential Kentucky class members.

  Because the putative class’ membership is directly derived from CKF’s records indicating

  individuals worked on its behalf in Kentucky during the specified period, the proposed class

  is sufficiently definite such that it is administratively feasible to determine whether an

  individual is a member. The class will include the approximately 381 consultants identified

  by CKF’s records who worked for the company between April 25, 2014, and December 23,

  2019, in Kentucky and were classified as independent contractors.

                                   2. Rule 23(a) Prerequisites

         Rule 23(a) outlines “prerequisites” for maintaining a class action:

         One or more members of a class may sue or be sued as representative parties on
         behalf of all members only if:

         (1) the class is so numerous that joinder of all members is impracticable;
         (2) there are questions of law or fact common to the class;
         (3) the claims or defenses of the representative parties are typical of the claims
         or defenses of the class; and
         (4) the representative parties will fairly and adequately protect the interests of
         the class.

  Fed. R. Civ. P. 23(a). These prerequisites are often referred to as “numerosity, commonality,

  typicality, and adequacy.” See Peck, 2019 WL 3219150, at *2. These prerequisites are met

  for the purposes of preliminary certification in this case as to Ware, specifically, as class

  representative.
                                               - 13 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 14 of 41 - Page ID#: 599




            First, the numerosity requirement.      “[W]hile there is no strict numerical test,

  ‘substantial’ numbers usually satisfy the numerosity requirement.” Daffin v. Ford Motor Co.,

  458 F.3d 549, 552 (6th Cir. 2006) (citing In re Am. Med. Sys., 75 F.3d 1069, 1079 (6th Cir.

  1996)). Courts may look at the facts of a specific case to determine whether the number of

  putative class members is sufficiently great that joinder is impracticable, but “[w]hen class size

  reaches substantial proportions . . . the impracticability requirement is usually satisfied by the

  numbers alone.” In re Am. Med. Sys., 75 F.3d at 1079. There are alleged to be 381 putative

  class members, and this number is ostensibly high enough itself to render joinder

  impracticable. Thus, the numerosity requirement is satisfied. See Fed. R. Civ. P. 23(a)(1).

            The commonality requirement is also satisfied here. “Commonality requires the

  plaintiff to demonstrate that the class members have suffered the same injury,” but “[t]his does

  not mean merely that they have all suffered a violation of the same provision of law.” Walmart

  Stores, Inc. v. Dukes, 564 U.S. 338, 349-50 (2011) (internal citation omitted). Instead, “claims

  must depend on a common contention . . . of such a nature that it is capable of classwide

  resolution—which means that determination of its truth or falsity will resolve an issue that is

  central to the validity of each one of the claims in one stroke.” Id. The validity of the Kentucky

  claims depends on the central contention that the consultants in Kentucky were actually

  employees, rather than independent contractors, of CKF because the protections of the KWHA

  only apply to employees. See KRS § 337.285; see also KRS § 337.010 (defining “employee”

  for the purposes of the KWHA).3 Therefore, a common question underlies the Kentucky class’

  claims.


  3
          At this point, the Court makes one observation of equal importance to preliminary class
  certification and preliminary approval of the proposed agreement. Whether by mistake or by
                                                 - 14 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 15 of 41 - Page ID#: 600




         The typicality prerequisite is met for Ware. “[A] plaintiff’s claim is typical if it arises

  from the same event or practice or course of conduct that gives rise to the claims of other class

  members, and if his or her claims are based on the same legal theory.” In re Am. Med. Sys.,

  75 F.3d at 1082 (quotation and citations omitted). Ware asserts CKF’s independent contractor

  classification and pay policies gave rise to her claims. The same is true for the Kentucky class.

         The plaintiffs’ motion appears to state that Edwards’ claims meet the typicality

  requirement, and it generally requests that Edwards be approved as a class representative.

  [Record Nos. 68 and 68-1, pp. 2, 27] However, this argument conflates the FLSA and class

  action analyses. Edwards is a named plaintiff as to the FLSA claim, but the Complaint does

  not name him as a class representative for the Kentucky class. [See Record No. 1] Instead, it

  states that Ware alone brings the KWHA claims on behalf of herself and the class. [Id. at pp.

  21-23] And Edwards’ declaration indicates that he performed work for CKF in Tennessee.


  design, nothing in the proposed agreement, the proposed notices, or the plaintiffs’ motion
  references the specific KWHA sections that the Complaint alleges the defendants violated.
  However, the parties seem to have proceeded with the understanding that the Kentucky class
  (like the FLSA collective) will be compensated purely for underpaid overtime hours worked
  during a set period of time (the alleged violation of KRS § 337.285). It does not appear that
  the parties have directly contemplated compensation for the violations of KRS §§ 337.050,
  337.355, and 337.365 alleged in the Complaint. [Record No. 1, pp. 21-23] These allegations
  involve underpaid hours during seven-day workweeks and claims that CKF did not provide
  lunch and rest breaks. [Id.]

         However, the failure to directly account for these claims does not substantively affect
  preliminary certification or preliminary approval of the proposed agreement. While it is true
  that unnamed class members participating in the settlement will almost certainly release such
  claims for alleged violations of these three sections, any uncompensated or undercompensated
  hours appear to be covered by the recovery allocated for failure to pay appropriate overtime
  wages under KRS § 337.285. In other words, the underpaid overtime hours should include the
  uncompensated or undercompensated hours relevant to the other KWHA sections. Assuming
  the plaintiffs’ counsel diligently accounts for all underpaid hours when determining the pro
  rata shares of the Kentucky class, this issue should not present a problem for certification and
  approval of the proposed agreement.
                                               - 15 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 16 of 41 - Page ID#: 601




  There is no evidence that he consulted for CKF in Kentucky or that he would have any claims

  under Kentucky law. Thus, the typicality prerequisite is not met as to Edwards. And more

  generally, he cannot serve as a class representative for the Kentucky class under Rule 23.

         Finally, the Court addresses the adequacy requirement. The United States Court of

  Appeals for the Sixth Circuit has “articulated two criteria for determining adequacy of

  representation: ‘1) the representative must have common interests with unnamed members of

  the class, and 2) it must appear that the representatives will vigorously prosecute the interests

  of the class through qualified counsel.’” In re Am. Med. Sys., 75 F.3d at 1083 (quoting Senter

  v. General Motors Corp., 532 F.2d 511, 5252 (6th Cir. 1976)).

         The counsel component of the adequacy requirement is met in this case. Harold Lichten

  of Lichten & Liss-Riordan, P.C., Sarah Schalman-Bergen of Berger Montague PC, and David

  Blanchard of Blanchard & Walker, PLLC, have provided evidence of extensive personal and

  firmwide experience in class (and collective) action litigation. [Record Nos. 68-3, 68-4, and

  68-5] As for the class representative components of adequacy, Ware is a member of the

  putative Kentucky class and purportedly shares the same interests. Further, the plaintiffs’

  attorneys have attested to the cooperation and diligence of Ware (as well as Edwards). [Record

  No. 68-3, ¶ 31] The indication, at this point in the litigation, is that the Rule 23(a)(4) adequacy

  prerequisite is met as to Ware as class representative.

         Thus, the Court finds that all Rule 23(a) prerequisites are met as to Ware for the

  purposes of preliminary certification.

                                  3. Rule 23(b)(3) Requirements

         Rule 23(b) prescribes three types of class actions that may be maintained if a plaintiff

  has demonstrated that the Rule 23(a) prerequisites are satisfied. Rule 23(b)(3) describes the
                                                - 16 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 17 of 41 - Page ID#: 602




  type of class action that is relevant here. It provides that such a class action may be maintained

  if:

         the court finds that the questions of law or fact common to class members
         predominate over any questions affecting only individual members, and that a
         class action is superior to other available methods for fairly and efficiently
         adjudicating the controversy. The matters pertinent to these findings include:

                 (A) the class members’ interests in individually controlling the
                 prosecution or defense of separate actions;
                 (B) the extent and nature of any litigation concerning the
                 controversy already begun by or against class members;
                 (C) the desirability or undesirability of concentrating the
                 litigation of the claims in the particular forum; and
                 (D) the likely difficulties in managing a class action.

  Fed. R. Civ. P. 23(b)(3).

         In this case, common questions of law and fact predominate over questions affecting

  individual members of the Kentucky class. The “predominance” inquiry requires the Court

  “to assess the legal or factual questions that qualify each class member’s case as a genuine

  controversy . . . and assess whether those questions are subject to generalized proof, and thus

  applicable to the class as a whole.” Sandusky Wellness Center, LLC v. ASD Specialty

  Healthcare, Inc., 863 F.3d 460, 468 (6th Cir. 2017) (citing Amchem Prods., Inc. v. Windsor,

  521 U.S. 591, 623 (1997); Bridging Cmtys., Inc. v. Top Flite Fin. Inc., 843 F.3d 1119, 1124

  (6th Cir. 2016)) (internal quotation marks omitted). The legal and factual issues of all putative

  class members involve whether CKF’s apparently contractual policy of classifying Kentucky

  consultants as independent contractors and paying them accordingly violated the KWHA

  because they were, in reality, employees. Based on the declarations provided by the plaintiffs,

  these issues are likely subject to generalized proof documenting the consultants’ similar roles

  and responsibilities while working for CKF as well as CKF’s payroll and timekeeping records.

                                                - 17 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 18 of 41 - Page ID#: 603




         Further, a class action in this district appears to be the superior method to resolve the

  CKF misclassification issue. There is no indication that any individual class members have

  instituted their own individual claims regarding this matter. Ware has already conducted a

  considerable amount of discovery to determine the size and scope of the Kentucky class and

  has undertaken arm’s-length negotiations with the defendants to craft a settlement. CKF is

  based in Lexington [Record No. 30, ¶ 11], and although it is possible that some of the Kentucky

  consultants performed work in other parts of the state, Ware’s claims specifically arise out of

  work performed at Appalachian Regional Health in Hazard and she has indicated that she

  worked with approximately 200 other CKF consultants there. Lexington and Hazard are

  located within the Eastern District of Kentucky. It appears that a class action aggregating the

  Kentucky claims in this district would be a superior method of adjudicating the dispute

  common to all putative class members, and there is no indication that such an action would be

  difficult to manage.

         Ware’s class claims satisfy the Rule 23(a) prerequisites and the requirements of Rule

  23(b)(3) as they pertain to this action. The Court will preliminarily certify the Kentucky class

  for the purposes of settlement.

                                4. Ware as Class Representative

         Having certified the class, the Court will appoint Ware as class representative. As

  discussed, Edwards is a named plaintiff for the purposes of the FLSA collective and his related

  individual federal law claim only. He may not serve as a class representative for the purposes

  of the class action.




                                               - 18 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 19 of 41 - Page ID#: 604




                           5. The Plaintiffs’ Counsel as Class Counsel

         Rule 23(g)(1) requires the Court to appoint class counsel. In making this determination,

  the Court evaluates:

         (i) the work counsel has done in identifying or investigating potential claims in
         the action;
         (ii) counsel’s experience in handling class actions, other complex litigation, and
         the types of claims asserted in the action;
         (iii) counsel’s knowledge of the applicable law; and
         (iv) the resources that counsel will commit to representing the class;

  Fed. R. Civ. P. 23(g)(1)(A). The Court “may [also] consider any other matter pertinent to

  counsel's ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P.

  23(g)(1)(B). Counsel appointed “must fairly and adequately represent the interests of the

  class.” Fed. R. Civ. P. 23(g)(4).

         The plaintiffs’ attorneys have moved to be appointed as class counsel [Record No. 68],

  and the Court finds that they fit the requirements of Rule 23(g). Counsel has spent considerable

  time investigating the claims and number of the Kentucky class, working with the defendants

  to identify putative class members whose work history with CKF in Kentucky aligns with that

  of Ware. Counsel from the three plaintiffs’ firms have documented personal and firmwide

  experience with similar class and collective action claims. It is apparent that they are

  reasonably familiar with the applicable law. The plaintiffs’ attorneys have already expended

  $5,652.68 out-of-pocket and project to spend approximately $6,000.00 to administer the

  settlement. Finally, it is evident that they will fairly and adequately represent the interests of

  the class. Thus, the Court will appoint Harold Lichten and Olena Savytska Lichten & Liss-

  Riordan, P.C., Sarah Schalman-Bergen and Alexandra Piazza of Berger Montague PC, and

  David Blanchard and Frances Hollander of Blanchard & Walker, PLLC, as class counsel.

                                                - 19 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 20 of 41 - Page ID#: 605




                    C. Preliminary Approval of the Proposed Agreement

         Having conditionally certified the FLSA collective and Rule 23 Kentucky class, the

  Court turns to the issue of preliminary approval of the proposed agreement. The standards for

  judicial approval of FLSA and Rule 23 settlements are similar but vary slightly.

         “[T]he FLSA creates a statutory entitlement” to “compensation at a rate of one and one-

  half times the employee’s regular rate for overtime work.” Crawford v. Lexington-Fayette

  Urban Cty. Gov’t, No. 06-cv-299-JBC, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008)

  (citations omitted). Agreements between employers and employees that provide for lower

  wages that those mandated by the FLSA contravene the statute’s policy, and private

  settlements or waivers of rights are therefore prohibited. Id. (citing Martin v. Indiana

  Michigan Power Co., 292 F. Supp. 2d 947 (W.D. Mich. 2002)). However, a federal district

  court may oversee a FLSA settlement. Id. (citing Lynn’s Food Stores, Inc. v. U.S., 679 F.2d

  1350 (11th Cir. 1982)). Judicial approval of a FLSA settlement is appropriate if the agreement

  is “a fair and reasonable resolution of a bona fide dispute over FLSA provisions.” Lynn’s Food

  Stores, 679 F.2d at 1355; Crawford, 2008 WL 4724499, at *2 (citations omitted); see also

  Does 1-2 v. Déjà Vu Servs., Inc., 925 F.3d 886 (6th Cir. 2019), aff’g 2017 WL 2629101, at *8

  (E.D. Mich. Jun. 19, 2017) (affirming the approval of a settlement involving, inter alia, FLSA

  claims where the district court applied the Lynn’s Food Stores standard).

         Rule 23 also requires judicial approval for class action settlements. Fed. R. Civ. P.

  23(e). Approval of a class action settlement is a three-step process: (1) preliminary approval

  of the proposed agreement; (2) adequate notice to putative class members; and (3) final

  approval of the proposed agreement following a hearing on the fairness, reasonableness, and

  adequacy of the settlement. Peck, 2019 WL 3219150, at *5 (citing Thacker v. Chesapeake
                                              - 20 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 21 of 41 - Page ID#: 606




  Appalachia, L.L.C., 259 F.R.D. 262, 270 (E.D. Ky. 2009)); see also Fed. R. Civ. P. 23(e)(1)-

  (2). “To preliminarily approve the class settlement, the Court must determine whether the

  proposed settlement would be ‘fair, reasonable, and adequate.’” Peck, 2019 WL 3219150, at

  *5 (citing Whitlock v. FSL Mgmt., LLC, 843 F.3d 1084, 1093 (6th Cir. 2016)); see also Fed.

  R. Civ. P. 23(e)(2).

         With these standards and related issues in mind, the Court addresses the sufficiency of

  the proposed agreement.

                         1. Bona Fide Dispute over the FLSA Provisions

         The Court may only approve the proposed agreement as it pertains to the FLSA claims

  if there is a “bona fide dispute over FLSA provisions.” Lynn’s Food Stores, 679 F.2d at 1355.

  Such provisions include, inter alia, the FLSA’s coverage of specific agency relationships. Id.

  at 1354. Here, there is a clearly a bona fide dispute. Ware and Edwards allege that CKF

  violated 29 U.S.C. § 207 because it did not appropriately pay overtime wages to them and

  other putative members of the collective. However, this is only true if, as the plaintiffs allege,

  the consultants were employees rather than independent contractors because the FLSA does

  not require overtime rates for independent contractors. See, e.g., Keller v. Miri Microsystems,

  LLC, 781 F.3d 799, 804 (6th Cir. 2015).

         The defendants have previously maintained for the purposes of litigation that the

  consultants were properly classified as independent contractors and that the FLSA does not

  apply. [Record No. 30, ¶ 113] The parties conducted a mediation in October 2019 and were

  unable to resolve the matter. This action clearly involves a bona fide dispute over the FLSA’s

  coverage of the relationships between the consultants and CKF. Therefore, this requirement

  for FLSA settlements is satisfied.
                                                - 21 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 22 of 41 - Page ID#: 607




    2. Fairness, Reasonableness, and Adequacy of the Settlement under the FLSA and
                                        Rule 23

         The Sixth Circuit has indicated that courts should use the same standard to assess the

  fairness, reasonableness, and adequacy of a settlement under Rule 23 and the FLSA in actions

  that involve both class and collective action claims. See Déjà Vu Servs., 925 F.3d at 894-99.

  In such cases, courts evaluate settlements using the UAW fairness factors: (1) the “risk of fraud

  or collusion,” (2) the “complexity, expense and likely duration of the litigation,” (3) the

  “amount of discovery engaged in by the parties,” (4) the “likelihood of success on the merits,”

  (5) the “opinions of class counsel and class representatives,” (6) the “reaction of absent class

  members,” and (7) the “public interest.” Id. at 894-95 (citing UAW, 497 F.3d at 631.

  Additionally, Rule 23(e)(2) prescribes additional factors to determine whether a proposed class

  action settlement is fair, reasonable, and adequate. The Court will consider all factors relevant

  to preliminary approval.

                                       a. The UAW Factors

                             i. The Likelihood of Success on the Merits

         The “likelihood of success on the merits” is the most important factor and warrants

  discussion before the others. Id. at 895 (citing Poplar Creek Dev. Co. v. Chesapeake

  Appalachia, L.L.C., 636 F.3d 235, 245 (6th Cir. 2011)). This is not simply an estimation of

  the plaintiffs’ chances of success on the merits, but rather a balancing of the likelihood of

  success “against the amount and form of the relief offered in the settlement.” Id. (citing UAW,

  497 F.3d at 631) (internal quotation marks omitted). “When extinguishing the claims of a

  large class of people—some of whom may not even be aware that a pending lawsuit affects




                                               - 22 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 23 of 41 - Page ID#: 608




  their rights—courts are required to closely analyze whether the claims that the unnamed class

  members are giving up are worth the benefits they may receive.” Id.

         In this case, the likelihood of success itself is not particularly clear. Success on the

  merits for the FLSA and KWHA claims would undoubtedly hinge on whether the consultants

  were actually employees of CKF. The FLSA’s definition of “employee” is “strikingly broad,”

  and courts consider six “economic reality” factors to determine whether individuals are

  employees or independent contractors for the purposes of the statute:

         (1) the permanency of the relationship between the parties; (2) the degree of
         skill required for the rendering of the services; (3) the worker’s investment in
         equipment or materials for the task; (4) the worker’s opportunity for profit or
         loss, depending upon his skill; ... (5) the degree of the alleged employer’s right
         to control the manner in which the work is performed ... and (6) whether the
         service rendered is an integral part of the alleged employer’s business.

  Acosta v. Off Duty Police Servs., Inc., 915 F.3d 1050, 1055 (6th Cir. 2019) (quoting Keller,

  781 F.3d at 807).

         Based on the allegations of the named plaintiffs, the declarations offered by the

  plaintiffs in support of their motion, and the preexisting opt-in consent forms’ documentation

  of opt-in plaintiffs’ dates working for CKF, it seems fair to assume that the majority of putative

  collective plaintiffs performed one or two terms of several months consulting for CKF. This

  weighs against the plaintiffs’ claims that they were employees. Id. at 1058 (noting that

  independent contractors generally perform “itinerant work” like that of the consultants).

         The declarations of the named plaintiffs and two opt-in plaintiffs all indicate that the

  consultants “did not work as a computer systems analyst, computer programmer, or software

  engineer” or have duties that “involved the design, development, documentation, analysis,

  creation, testing, or modification of computer systems or programs.” [Record No. 68-3, pp.

                                                - 23 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 24 of 41 - Page ID#: 609




  35-42] There is an indication that their duties primarily consisted of “point[ing] on the

  [computer] screen and show[ing healthcare] staff where to click” using the relevant software.

  [Id. at p. 36] This is a relatively simple task and weighs in favor of employee status. See

  Acosta, 915 F.3d at 1056 (indicating that a lower degree of skill required to perform services

  accords with employee status).

         There is nothing in the record to suggest that the consultants invested in any specialized

  materials to perform their tasks, and this factor accordingly weighs in favor of employee status.

  Id. at 1057. Additionally, there did not appear to be any opportunity for profit or loss

  depending on the skills of the individual consultants, as their pay was hourly and did not appear

  to have any contingencies based on the quality of their performances. Id. at 1059 (“Because .

  . . workers earned set wages to perform low-skilled jobs for fixed periods of time, this factor

  supports employee status . . . .”).   This is difficult to determine with certainty because the

  plaintiffs have not supplied any of CKF’s consultant contracts. Still, there is no indication that

  consultants “could exercise or hone their managerial skill[s] to increase their pay,” and this

  factor likely favors employee status. Id. at 1059 (quoting Schultz v. Capital Int’l Sec., Inc.,

  466 F.3d 298, 309 (4th Cir. 2006)). The record does not offer considerable evidence to

  evaluate CKF’s right to control the consultants or whether the consultants’ services were an

  integral part of its business.

         On the whole, the factors appear to weigh in favor of employee status for the consultants

  and indicate at least a modest chance of success on the merits. However, at least one significant

  factor (permanency of the relationship) clearly weighs against success on the merits, and the

  record is relatively sparse at this time. Thus, the Court cannot say with any degree of certainty

  that the plaintiffs would or would not likely be successful on the merits of their FLSA claim.
                                                - 24 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 25 of 41 - Page ID#: 610




         Likewise, it is difficult to project the likelihood of success under the KWHA. “The

  overtime provisions of the FLSA and Kentucky wage and hour law are co-extensive and

  analyzed identically.” McCartt v. Kellogg USA, Inc., 139 F. Supp. 3d 843, 857 (E.D. Ky.

  2015) (citing City of Louisville, Div. of Fire v. Fire Serv. Managers Ass’n, 212 S.W.3d 89, 92

  (Ky. 2006)). However, an “employee” for the purposes of KRS § 337.285, the Kentucky

  overtime wage statute, excludes various classes of workers. See KRS § 337.010(2)(a).

  Plaintiffs bear the burden of proving that they do not fall within these excluded classes. E.g.,

  In re Amazon.com, Inc., Fulfillment Center FLSA and Wage and Hour Litigation, 852 F.3d

  601, 611 (6th Cir. 2017) (citing City of Louisville, 212 S.W.3d at 94).

         The proof offered by Ware and the declarants does not definitively establish a

  likelihood or unlikelihood of “employee” classification and success on the merits for the KRS

  § 337.285 overtime wages claim. And although it appears that the more expansive “employee”

  definition applies for the KRS §§ 337.050, 337.355, and 337.365 claims alleged in the

  Complaint, the likelihood of success on the merits remains unclear. See KRS § 337.010(1)(e).

         The plaintiffs’ attorneys have broadly projected that the $595,000.00 gross settlement

  amount is somewhere between 60-80% of total unpaid wages owed to the putative collective

  and class members. And, as the plaintiffs note, it is very unlikely that the settlement

  participation rate will approach 100% because the majority of the consultants are putative

  FLSA collective members who will have to affirmatively opt-in to receive pro rata and per

  capita allocations. [Record No. 68-1, p. 15 n. 7] Therefore, it seems likely that the consultants

  who participate will receive a substantial portion of unpaid wages, even after the deductions

  that determine the net settlement amount, in exchange for their release of claims.



                                               - 25 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 26 of 41 - Page ID#: 611




         The Court cannot conclude with any certainty the likelihood of success on the merits

  for any of the collective and class claims, but significant risks remain. Given the uncertainty

  of the plaintiffs’ chances of success, the release of claims and the relief afforded by the

  proposed agreement is fair, adequate, and reasonable. The Court accordingly finds that this

  most important UAW factor weighs in favor of approving the proposed agreement.

                                  ii. Risk of Fraud or Collusion

         There is no evidence of fraud or collusion.

          [C]ourts customarily demand evidence of improper incentives for the class
         representatives or class counsel—such as a promise of excessive attorney fees
         in return for a low-cost, expedited settlement—before abandoning the
         presumption that the class representatives and counsel handled their
         responsibilities with the independent vigor that the adversarial process demands.

  UAW, 497 F.3d at 628 (citations omitted); see also Crawford, 2008 WL 4724499, at *6 (“In

  the absence of evidence to the contrary, the court may presume that no fraud occurred and that

  there was no collusion between counsel.”) (citing Redington v. Goodyear Tire & Rubber Co.,

  No. 5:07CV1999, 2008 WL 3981461, at *18 (N.D. Ohio August 22, 2008)). The record

  indicates that a bona fide dispute exists between the plaintiffs and the defendants, there was

  some amount of discovery to determine the extent and scope of collective and class claims, the

  parties conducted mediation, and the two sides conducted an arm’s length settlement process

  that resulted in the terms of the proposed agreement. There is no evidence of collusive activity,

  and this factor weighs in favor of settlement.

             iii. The Complexity, Expense, and Likely Duration of the Litigation

         The complexity, expense, and likely duration of the litigation weighs in favor of

  approving the proposed agreement. The Sixth Circuit has noted the complexity of cases

  involving overlapping FLSA collective and state law class action claims. See Déjà Vu Servs.,
                                               - 26 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 27 of 41 - Page ID#: 612




  925 F.3d at 898. The Court likewise finds that this litigation regarding alleged misclassification

  of hundreds of consultants in violation of state and federal laws is complex. And prior to the

  parties’ notice of settlement, the Court had scheduled formal discovery and set the action for

  a ten-day trial beginning February 2, 2021. [Record No. 46] The expense and duration of this

  lawsuit would be significant if there is no settlement. Thus, this factor weighs in favor of

  approving the proposed agreement.

                            iv. The Amount of Discovery Completed

         The amount of discovery completed weighs in favor of the fairness, adequacy, and

  reasonableness of the proposed agreement. The parties engaged in discovery prior to their

  mediation, and the defendants significantly produced the payroll and timekeeping data relied

  upon by the plaintiffs to define the collective and class and value the claims. [Record No. 68-

  3, pp. 4, 8] Even though a considerable amount of additional discovery on liability, damages,

  and the appropriateness of certification would be necessary if the Court were to reject the

  proposed agreement, the discovery conducted prior to this point in time appears to have been

  sufficient to define the class and value putative plaintiffs’ claims. Therefore, the Court finds

  that this factor weighs in favor of approving the proposed settlement.

                 v. The Opinions of Class Counsel and Class Representatives

         Class counsel “believe this Settlement will provide a substantial benefit to the

  Settlement Participants.” [Record No. 68-1, p. 17] As noted, counsel is experienced in the

  relevant areas of the law, and it appears that they have diligently negotiated the proposed

  agreement. Thus, this factor indicates that the proposed agreement is fair, adequate, and

  reasonable.



                                                - 27 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 28 of 41 - Page ID#: 613




                                     vi. The Public Interest

         Evaluation of the public interest constitutes the last relevant UAW factor.4 “Settlement

  is the preferred means of resolving litigation.” Crawford, 2008 WL 4724499, at *9 (citations

  omitted). “Courts have held that there is a strong public interest in encouraging settlement of

  complex litigation and class action suits because they are notoriously difficult and

  unpredictable and settlement conserves judicial resources.” Déjà Vu Servs., 925 F.3d at 899

  (quoting In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 530 (E.D. Mich. 2003)) (internal

  quotation marks omitted)). However, full enforcement of the FLSA represents a separate

  important public interest in ensuring that employers comply with federal employment laws.

  Id.

         Overall, this factor weighs in favor of preliminary approval. Assuming, for the sake of

  argument, that the plaintiffs could prove all of their claims, the proposed agreement gives the

  defendants a good deal and weighs against the interest in fully enforcing the FLSA. However,

  it is unclear how meritorious the plaintiffs’ claims are, and the proposed agreement presents a

  fair, adequate, and reasonable compromise given this uncertainty. Further, approval of the

  proposed agreement would serve the interest of resolving this complex case and conserving

  judicial resources. Therefore, the final factor weighs in favor of preliminary approval.

         All UAW factors weigh in favor of approving the proposed agreement. Thus, the Court

  finds that the agreement is generally fair, reasonable, and adequate for the purposes of FLSA

  and Rule 23 settlements.




  4
         The “reaction of absent class members” is not relevant to the preliminary approval stage
  analysis.
                                              - 28 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 29 of 41 - Page ID#: 614




                                b. Additional Rule 23(e)(2) Factors

         Rule 23(e)(2) prescribes additional factors relating to the fairness, reasonableness, and

  adequacy of a class action settlement.       Several of these, including whether “the class

  representatives and class counsel have adequately represented the class” and whether “the

  proposal was negotiated at arm’s length,” involve issues addressed in the analysis above. Fed.

  R. Civ. P. 23(e)(2)(A)-(B).

         Another factor is whether “the relief provided for the class is adequate,” which requires

  the Court to look at four other considerations:

         (i) the costs, risks, and delay of trial and appeal;
         (ii) the effectiveness of any proposed method of distributing relief to the class,
         including the method of processing class-member claims;
         (iii) the terms of any proposed award of attorney’s fees, including timing of
         payment; and
         (iv) any agreement required to be identified under Rule 23(e)(3)

  Fed. R. Civ. P. 23(e)(2)(C). The Court has already addressed the costs, risks, and delay of the

  litigation. The method of distributing relief appears to be effective, as the proposed agreement

  provides a thorough plan for the identification of putative plaintiffs, the plaintiffs’ counsel’s

  notice mailing, plaintiffs’ opt-in/opt-out procedures, and the mailing of settlement awards

  checks after final certification and approval of the proposed agreement.

         The third Rule 23(e)(2)(iii) factor requires an evaluation of the attorney’s fees. Courts

  may award attorney’s fees and nontaxable costs that are “authorized by law or the parties’

  agreement” in Rule 23 class actions. Fed. R. Civ. P. 23(h). To assess the reasonableness of

  fees in the Rule 23 context, courts may employ either the common fund method or the lodestar

  method. Gascho v. Global Fitness Holdings, LLC, 822 F.3d 269, 279-80 (6th Cir. 2016). The

  Sixth Circuit “require[s] only that awards of attorney’s fees by federal courts in common fund

                                               - 29 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 30 of 41 - Page ID#: 615




  cases be reasonable under the circumstances.” Rawlings v. Prudential-Bache Properties, Inc.,

  9 F.3d 513, 516 (6th Cir. 1993) (citing Smillie v. Park Chem. Co., 710 F.2d 271, 275 (6th Cir.

  1983)).

         Here, the parties have agreed to a common fund-based fee not to exceed one-third of

  the $595,000.00 gross settlement amount ($198,333.33). These numbers, of course, account

  for some money that will be paid out to consultants who are members of the FLSA collective

  and are not members of the Kentucky class. However, it is not facially unreasonable to use a

  common fund approach to aggregate collective and class action fees derived from a common

  settlement amount that will be used to pay both the FLSA and class action claims. See Déjà

  Vu Servs., 925 F.3d at 898 (evaluating the district court’s award of attorney’s fees that

  amounted to 20-23% of settlement funds used to pay the FLSA and class action claims). And

  given the complexity of this action, the similar allegations underlying the state and federal

  claims, and the similar (although not identical) notice and claim processes, it seems reasonable

  and efficient to aggregate these fee awards as well as the pool of money that will be paid out

  to all collective and class members.

         That said, one-third of the common fund is a reasonable fee in this case for the purposes

  of Rule 23. Six factors govern the reasonableness of class action fees:

         (1) the value of the benefit rendered to the plaintiff class [ ]; (2) the value of the
         services on an hourly basis; (3) whether the services were undertaken on a
         contingent fee basis; (4) society’s stake in rewarding attorneys who produce
         such benefits in order to maintain an incentive to others; (5) the complexity of
         the litigation; and (6) the professional skill and standing of counsel involved on
         both sides.

  Bowling v. Pfizer, Inc., 102 F.3d 777 (6th Cir. 1996).




                                                 - 30 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 31 of 41 - Page ID#: 616




         Although the plaintiffs have not provided information regarding the second and third

  factors, the other four weigh in favor of a one-third fee. The class will benefit from a relatively

  quick and adequate settlement, this percentage would incentivize attorneys to take such cases

  without providing class counsel with a windfall, the litigation is substantially complex, and

  counsel have demonstrated significant skill and standing. Additionally, courts within this

  circuit have found one-third common fund attorney’s fee awards to be reasonable in similar

  complex failure-to-pay-overtime cases. See, e.g., Osman v. Grube, No. 3: 16–cv–00802–JJH,

  2018 WL 2095172, at *3 (N.D. Ohio May 4, 2018) (finding one-third of a $500,000.00

  settlement to be reasonable a reasonable fee in a FLSA collective action); Thorn v. Bob Evans

  Farms, Inc., No. 2: 12-cv-00768, 2016 WL 8140448, at *2-3 (S.D. Ohio Feb. 26, 2016)

  (approving a 32.92% fee in a FLSA and Rule 23 settlement agreement); see also Hebert v.

  Chesapeake Operating, Inc., No. 2: 17-cv-852, 2019 WL 4574509, at *4-8 (S.D. Ohio Sept.

  20, 2019) (rejecting a 40% fee in a case involving FLSA and class action claims while finding

  33% to be a “typical” common fund fee award). Thus, the one-third common fund award is

  reasonable and weighs toward adequacy of relief for the purposes of Rule 23(e)(2)(C)(iii).

         Rule 23(e)(2)(C)(iv) requires consideration of side agreements connected to the

  proposed agreement, but there do not appear to be any such agreements in this case.

         Finally, Rule 23(e)(2)(D) states that the Court’s fairness, reasonableness, and adequacy

  analysis must account for whether “the proposal treats class members equitably relative to each

  other.” The proposed agreement treats the class members equitably. Like all consultants

  participating in the settlement, the Kentucky class members will receive $100 per capita

  payouts as well as pro rata settlement allocations that correlate to the number of hours they

  were allegedly undercompensated. The release of claims also appears to be fair for Kentucky
                                                - 31 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 32 of 41 - Page ID#: 617




  class members. Some class members will ostensibly release more claims than others, but this

  discrepancy derives from the fact some class members will be opt-in plaintiffs who more

  broadly release claims related to the FLSA. All opt-in plaintiffs who are also Kentucky class

  members will release the same claims, and all Kentucky class members who are not opt-in

  plaintiffs will release the same claims. Therefore, the Court finds that the proposal treats the

  class members equitably relative to each other.

         In summary, the Court finds that the proposed settlement is fair, reasonable, and

  adequate under the Rule 23(e)(2) factors. And when considered alongside the UAW factor

  analysis, it appears that fairness, reasonableness, and adequacy considerations support

  preliminary approval of the proposed agreement.

                       c. Other Issues Relating to Preliminary Approval

         Various other terms of the proposed agreement do not squarely fit within the bona fide

  dispute and fairness analyses above but warrant scrutiny. The Court will address these issues

  individually.

                               i. Attorney’s Fees Under the FLSA

         As explained above, the attorney’s fees provided for in the proposed agreement are

  reasonable for the purposes of Rule 23. And while the UAW factors may not have implicated

  a discussion of the fees as they pertain to the FLSA in this case, a brief discussion is warranted.

  “An award of attorney fees to a prevailing plaintiff under [29 U.S.C. § 216(b)] of the FLSA is

  mandatory, but the amount of the award is within the discretion of the judge.” Fegley v.

  Higgins, 19 F.3d 1126, 1134 (6th Cir. 1994). Courts must award reasonable attorney’s fees.

  Id.



                                                - 32 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 33 of 41 - Page ID#: 618




          As discussed previously, the common fund approach can be appropriate in cases

  involving settlement funds paid to a FLSA collective and a Rule 23 class. Déjà Vu Servs., 925

  F.3d at 898. And for the same reasons the Court found the attorney’s fee reasonable in the

  Rule 23 context, the Court finds the one-third common fund fees to be reasonable under the

  FLSA.

                                               ii. Costs

          The proposed agreement also provides for costs to be awarded to the plaintiffs to

  reimburse counsel’s out-of-pocket expenses (estimated at $5,652.68) plus settlement

  administration costs (estimated at $6,000.00). Like attorney’s fees, an award of costs to

  prevailing parties is mandatory under the FLSA. 29 U.S.C. § 216(b). Here, the costs appear

  to be reasonable.

                                         iii. Service Awards

          The proposed agreement provides for $5,000.00 service awards to Ware and Edwards

  for their efforts as named plaintiffs. The Sixth Circuit has not laid out a clear cut rule regarding

  the propriety of service awards in common fund cases, but it has repeatedly cautioned that such

  incentive awards should not serve as mere “bounties” that named plaintiffs should expect to

  receive in exchange for little commitment and a quick settlement that may not align with the

  interests of unnamed plaintiffs. See Shane Group, Inc. v. Blue Cross Blue shield of Michigan,

  825 F.3d 299, 311 (6th Cir. 2016); In re Dry Max Pampers Litig., 724 F.3d 713, 722 (6th Cir.

  2013); Hadix v. Johnson, 322 F.3d 895, 897-98 (6th Cir. 2003). Courts within the Sixth Circuit

  have looked at several factors when determining whether to approve service incentive awards,

  including:



                                                 - 33 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 34 of 41 - Page ID#: 619




         (1) the action taken by the Class Representatives to protect the interests of the
         Class Members and others and whether these actions resulted in a substantial
         benefit to Class Members; (2) whether the Class Representatives assumed
         substantial direct and indirect financial risk; and (3) the amount of time and
         effort spent by the Class Representatives in pursuing the litigation.

  Ross v. Jack Rabbit Servs., LLC, No. 3:14-cv-44-DJH, 2016 WL 7320890, at *5 (W.D. Ky.

  Dec. 15, 2016) (quoting In re Sketchers Toning Shoe Prods. Liab. Litig., No. 3: 11-MD-2308-

  TBR, 2013 WL 2010702, at *5 (W.D. Ky. May 13, 2013); Enter. Energy Corp. v. Columbia

  Gas Transmission Corp., 137 F.R.D. 240, 250 (S.D. Ohio 1991)); see also, e.g., M.R. v. Lyon,

  No. 17-11184, 2018 WL 4179635, at 5 (E.D. Mich. Aug. 31, 2018); Johnson v. W2007 Grace

  Acquisition I, Inc., No. 13-2777, 2015 WL 12001269, at *14 (W.D. Tenn. Dec. 4, 2015).

         Here, it appears that the service awards are justified. The named plaintiffs have

  undertaken this action, and as noted above, it appears that the unnamed putative collective and

  class members will benefit substantially from the settlement. Further, as the plaintiffs argue,

  they have staked their reputation and future work prospects as consultants for other companies

  at risk by filing this action. [See Record No. 68-1, p. 18] They have also exposed themselves

  to some degree of risk by agreeing to release the broadest array of claims. [Id.] Edwards and

  Ware will essentially release all claims relating to their work for CKF with no temporal

  limitations under the proposed agreement. The plaintiffs’ counsel’s statements that Ware and

  Edwards have worked diligently on the case would not, by themselves and without

  substantiation, justify the awards.    See Shane Group, Inc., 825 F.3d at 311 (rejecting

  “conclusory” arguments that the incentive awards compensated the named plaintiffs for their

  work and requiring counsel to provide attorney time sheets to prove that the plaintiffs actually

  worked on the case). But the plaintiffs’ other arguments weigh in favor of modest service

  awards. Accordingly, the Court finds that the $5,000.00 service awards are reasonable.
                                               - 34 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 35 of 41 - Page ID#: 620




                                   iv. The Cy Pres Beneficiary

         The parties also have agreed on Hope Center, Inc. as a cy pres beneficiary to receive

  any funds from uncashed checks distributed to consultants participating in the settlement.

  Generally, cy pres proposals that are not de minimis allocations of settlement funds should be

  noted to putative class members so that they have an opportunity to object. E.g., In re

  Polyurethane Foam Antitrust Litig., 168 F. Supp. 985, 1004 (N.D. Ohio 2016). Here, however,

  any funds distributed cy pres will be de minimis, and the plaintiffs have provided cy pres

  information in the most recent iteration of their notices of settlements. [Record No. 69-1, pp.

  4, 14] The Court finds the cy pres beneficiary proposal to be reasonable at this time.

                       v. Approval of the Notices and the Notice Process

         The plaintiffs also request approval of the notices of settlement and opt-in/claim forms

  that are to be mailed and emailed to class and collective members as well as the notice process.

  Because the notices are not entirely adequate, the Court declines to approve them.

         After conditional certification, the FLSA authorizes the Court to facilitate notice to the

  putative members of collective. Williams, 2017 WL 987452, at *5 (citing Hoffman-LaRoche

  v. Sperling, 493 U.S. 165, 171 (1989)). “In addition to facilitating notice, the FLSA allows

  courts to ‘monitor[ ] preparation and distribution of the notice’ to the putative members of the

  collective action, thereby ‘ensur[ing] that it is timely, accurate, and informative.’” Id. at *7

  (quoting Hoffman-LaRoche, 493 U.S. at 171-72).

         Class actions have more extensive notice requirements. “The Due Process Clause []

  gives unnamed class members the right to notice of the settlement of a class action,” and “[t]o

  comport with the requirements of due process, notice must be reasonably calculated to reach

  interested parties.” Fidel v. Farley, 534 F.3d 508, 513-14 (6th Cir. 2008) (internal quotation
                                               - 35 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 36 of 41 - Page ID#: 621




  marks and citations omitted). Further, under Rule 23(c)(2)(B), a class action certified under

  Rule 23(b)(3) requires that a notice of settlement be “the best notice that is practicable under

  the circumstances” and “clearly and concisely state in plain, easily understood language” the

  following:

         (i) the nature of the action;
         (ii) the definition of the class certified;
         (iii) the class claims, issues, or defenses;
         (iv) that a class member may enter an appearance through an attorney if the
         member so desires;
         (v) that the court will exclude from the class any member who requests
         exclusion;
         (vi) the time and manner for requesting exclusion; and
         (vii) the binding effect of a class judgment on members under Rule 23(c)(3).

  Fed. R. Civ. P. 23(c)(2)(B).

         Here, the collective notice of settlement and corresponding opt-in/claim form appear to

  be sufficient, for the most part. The notice adequately describes the lawsuit in simple, yet

  informative terms. [Id. at pp. 2-3] It succinctly describes the terms of the proposed agreement,

  including: the gross settlement amount, dollar figure estimates for all costs and fees that will

  be deducted from the common fund prior to payouts, the opt-in and claim process, the per

  capita and pro rata methods of allocating settlement funds, and the release of claims. [Id. at

  pp. 2-6] It provides contact information for the plaintiffs’ counsel. [Id. at p. 7] The notice also

  adequately describes most of the rights of putative collective members by informing them of

  opt-in rights and procedures and what will happen if they do not opt-in. [Id. at p. 5]

         Further, the duplicate and dual-notice email and mailing procedures are appropriate.

  See Williams, 2017 WL 987452, at *7. The proposed sixty-day deadline from the initial

  mailing to opt-in is also appropriate. Id. (citing Ganci v. MBF Inspection Servs., Inc., Case

  No. 2: 15-cv-2929, 2016 WL 5104891, at *3 (S.D. Ohio Sept. 20, 2016); Green v. Platinum
                                                - 36 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 37 of 41 - Page ID#: 622




  Rest. Mid-America, LLC, Civ. An. No. 3: 14-cv-439-GNS, 2015 WL 6454856, at *5 (W.D.

  Ky. Oct. 26, 2015)). The opt-in/claim form should be simple for opt-in plaintiffs to understand

  and complete.

         There is one minor problem, however, with the notice as it relates to the FLSA. While

  the notice adequately describes the rights of potential FLSA claimants to object to the

  settlement, the notice form does not provide that objections must be submitted within sixty days

  of the initial mailing under the proposed agreement. [Record No. 69-1, p. 6] This deadline

  could be inferred based on the opt-in deadline, but it is not obvious. Therefore, the Court

  declines to approve this notice for the purposes of the FLSA.

         There are two sets of notices and claim forms that will go to class members. One is the

  same notice and opt-in/claim form discussed above that is to be sent to the collective. [Record

  No. 69-1, pp. 2-10] This notice will be sent to Kentucky class members who are also collective

  members (in addition to collective members, like Edwards, who are not Kentucky class

  members). This overlapping approach appears to be an efficient way of facilitating notice, as

  it involves the use of one set of documents for all potential FLSA opt-in plaintiffs.

         And it generally does a good job of distinguishing between Kentucky class issues and

  FLSA collective issues when necessary. For example, it provides different applicable dates

  relating to the periods of work for consultants who are members of the class and those who are

  members of the collective. [Id.] This is a simple way of explaining the class definition. See

  Fed. R. Civ. P. 23(c)(2)(B)(ii). Importantly, the overlapping notice also provides opt-out

  instructions and explains the legal effects of opting out for the purposes of the class action

  aspect of this case. [Record No. 69-1, p. 5; see also Fed. R. Civ. P. 23(c)(2)(B)(v)-(vii)]. The



                                               - 37 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 38 of 41 - Page ID#: 623




  nature of the action and claims/issues/defenses discussion requirements are also satisfied. Fed.

  R. Civ. P. 23(c)(2)(B)(i), (iii).

         The opt-in/class action claim form appears to be sufficient in relation to the class action.

  The plaintiffs’ counsel will be sending the documents using a dual notice system of U.S. First

  Class mail and email. The plaintiffs’ counsel will also send duplicate notices to remind class

  members of their options thirty days after the initial mailing. The method of effectuating notice

  appears to be the best practicable under the circumstances.

         However, the same objections problem that exist for this notice and corresponding form

  under the FLSA also exist for the purposes of Rule 23. Additionally, it does not appear that

  the notice adequately apprises potential class members of their rights to enter an appearance

  by attorney. See Fed. R. Civ. P. 23(c)(2)(B)(iv). Therefore, approval of this FLSA/Kentucky

  class notice will be denied for the purposes of the class action.

         The second class action notice and corresponding claim form will be sent to unnamed

  plaintiffs who are only putative members of the Kentucky class, i.e., consultants who solely

  performed work for CKF in Kentucky between April 25, 2014, and April 24, 2016 (before the

  April 25, 2016, date that represents the earliest work date for members of the FLSA collective).

  [Record No. 69-1, pp. 12-17] The notice and claim form are generally sufficient and deficient

  for the purposes of the class action as the other notice/form.

         However, this Kentucky class only notice has an additional significant deficiency. Its

  claim release section states as follows:

         If the Court grants final approval of the Settlement, the lawsuit will be dismissed
         with prejudice against [CKF], and all Settlement Participants will release [CKF]
         and all Releasees from any and all claims that were or could have been asserted
         in the Complaint based on the facts alleged for unpaid wages, overtime
         compensation, liquidated or other damages, unpaid costs, restitution or other
                                                - 38 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 39 of 41 - Page ID#: 624




         compensation or relief arising under FLSA or under Kentucky wage and hour
         laws, or state common law claims (including unjust enrichment or quantum
         meruit) for work performed prior to December 24, 2019. However, with the
         exception of the Named Plaintiffs, only individuals who are issued a pro rata
         Settlement Award check will release their FLSA claims against Defendants and
         Releasees. If you do not submit a Kentucky Only Class Claim Form and do not
         request exclusion from the settlement, you will release claims under Kentucky
         wage and hour laws but will not release your FLSA claims against Defendants
         and Releasees.

  [Id. at p. 14] It is unclear why this notice accounts for a release of FLSA claims when the

  proposed agreement noticeably omits a release of FLSA claims by consultants who are class,

  but not collective, members. [Record No. 68-2, ¶ 19] The proposed agreement’s handling of

  this matter is sensible and fair. By participating in the settlement as Kentucky class plaintiffs,

  consultants would forgo individual claims for violation of the KWHA. [Id.] Logically,

  Kentucky class only members should be able to submit a claim form, receive a per capita and

  pro rata settlement allocation, and forfeit the relevant KWHA claims. But doing so should

  not also release the FLSA claims if those consultants are not also members of the FLSA

  collective. In addition to the objections period and right to an attorney problems identified

  for the first notice, the Court declines to approve the Kentucky class only notice because it

  indicates that the relevant consultants may release federal claims.

         The issues that are problematic in the notices are linked to the proposed agreement.

  Therefore, the Court declines to preliminary approve the proposed agreement until they are

  resolved.

                                          III. Conclusion

         Conditional certification of the collective and preliminary certification of the Rule 23

  Kentucky class is appropriate at this time. And while the Court agrees that most provisions of



                                                - 39 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 40 of 41 - Page ID#: 625




  the proposed agreement are sufficient, it declines to preliminarily approve the settlement until

  the identified deficiencies are remedied. Based on the foregoing analysis, it is hereby

         ORDERED as follows:

         1.      Plaintiff Julia Ware and Ralph Edwards’ unopposed motion [Record No. 68] is

  GRANTED, in part, and DENIED, in part.

         2.      The FLSA collective is CONDITIONALLY CERTIFIED.

         3.      The Rule 23 class is PRELIMINARILY CERTIFIED.

         4.      Ware is APPOINTED as the Kentucky class representative. Edwards will

  serve as a named plaintiff for the purposes of the FLSA collective but will not serve as a class

  representative.

         5.      Harold Lichten and Olena Savytska of Lichten & Liss-Riordan, P.C., Sarah

  Schalman-Bergen and Alexandra Piazza of Berger Montague PC, and David Blanchard and

  Frances Hollander of Blanchard & Walker, PLLC, are APPOINTED as class counsel.

         6.      The attorney’s fees, costs, and service awards provided for in the proposed

  agreement are PRELIMINARILY APPROVED.

         7.      The cy pres beneficiary is PRELIMINARILY APPROVED.

         8.      The Court DECLINES to approve the notices to putative collective and class

  members.

         9.      The Court DECLINES to preliminarily approve the proposed agreement in its

  entirety at this time.

         10.     Should the plaintiffs renew their motion to correct any deficiencies and proceed

  with the notice process, they are DIRECTED to propose an appropriate date for a hearing on



                                               - 40 -
Case: 5:19-cv-00183-DCR-EBA Doc #: 70 Filed: 05/12/20 Page: 41 of 41 - Page ID#: 626




  final certification of the FLSA collective, final certification of the Kentucky class, and final

  approval of the proposed agreement.

         Dated: May 12, 2020.




                                               - 41 -
